Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 1 of 8
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
|
UNITED STATES OF AMERICA |

Vv. Case Number 3:19cr104/MCR

DAVID C. WILLIAMS
/

FACTUAL BASIS FOR GUILTY PLEA

The defendant admits that if this case were to proceed to trial, the government
could prove the following facts.

In July 2017, the FBI received two anonymous tips through the National
Human Trafficking Hotline (NHTH). The NHTH tips indicated the massage
parlors located at 7055 Fairfield Drive, Pensacola, Florida, and 1800 Beck Avenue,
Panama City, Florida, were offering sexual acts for additional money during
massage sessions, These two locations were found to be linked to the defendant
and his engagement in operating illicit Asian massage parlors. During the course of
the investigation, law enforcement was able to confirm that multiple Asian massage
parlor locations, throughout the Northern District of Florida and elsewhere, were
employing Asian females who were illegally present in the United States — and the
defendant and his conspirators maintained these females at the parlors he was

operating during the time frame noted in the indictment (which is incorporated

1
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 2 of 8

herein as true and accurate). Indeed, the defendant utilized his cellular telephone as

well as the internet in order to arrange for the transport of Asian females between

various states throughout the country to work at massage parlor locations wherein

acts of prostitution took place. From this, the defendant obtained private financial

gain along with his conspirators.

Backpage.com Records

An analysis of Backpage.com records revealed telephone numbers and email

addresses associated with Backpage.com advertisements for various massage parlor

locations tied to the defendant. The Backpage.com records were reviewed and

analyzed resulting in the following summary:

a.

The total number of Backpage.com advertisements connected to
Williams and his conspirators was approximately 6827. Of the
approximate 6827 advertisements, approximately 5274 were associated
with multiple locations in Florida, approximately 1239 were associated
with multiple locations in Pennsylvania, and approximately 314 were
associated with one location in Virginia.

The advertisements purchased by Williams and his conspirators totaled
approximately $63,952.57.

The advertisements consisted of describing “new cute girls,” “getting
your kinks rubbed out by an Asian hottie,” and other such similar
descriptions, which tended to focus on the Asian females and used
sexually suggestive wording.
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 3 of 8

Workers Associated with Multiple Massage Parlor Locations

During the course of the investigation, the FBI positively identified

numerous Asian females, ali of whom purported to be employed as massage

therapists at businesses owned, operated or associated with the defendant and his

conspirators. Many of these Asian females arrived in the United States from China

and traveled extensively throughout the United States. This is indicative of

trafficking/moving females to different massage parlor locations. Moreover, a

review of records conducted by the Department of Homeland Security revealed

that multiple Asian females identified by law enforcement as employed by the

defendant and his conspirators were present in the United States illegally and were
being housed in the actual massage parlors.

Googie Account Search Warrant

The FBI obtained a federal search warrant for the defendant’s email account.

Williams’s Google account contained photographs of various documents pertaining

to violations ranging from unlicensed massage workers to prostitution at multiple

massage parlor locations. For example, Williams had the following documents in

his account:

a. A photograph of a document from the Florida Department of Health

indicating Asian females admitted using a massage business

location as their primary domicile, as evidenced by mattresses,

personal hygiene items, pillows, suitcases with clothes and a
refrigerator with food.

3

 
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 4 of 8

b. A Preliminary Hearing Notice Summons for Criminal Case and a
police complaint document pertaining to a prostitution arrest at one
of the defendant’s massage parlor locations.

c. A photograph of an “Order Vacating And Setting Aside
Conviction” from Duval County, Jacksonville, Florida, reference
case number 16-2016-MM-0258-AXXX. The case number
pertained to a criminal charge of “Offering for Prostitution” against
another massage parlor employee of the defendant.

d. Two Florida Department of Health Case Summary records citing an
employee with an attempt to induce a client into sexual misconduct
and attempting to engage in sexual misconduct.

e. Photographs of various forms of identification such as passports,
massage licenses for Florida and Pennsylvania, driver’s licenses for
New York, Pennsylvania, Florida, California and Georgia, Social
Security cards, identification cards for New York, employment
authorization cards and Permanent Resident cards for
approximately three dozen Asian females.

f. Various documents such as Articles of Incorporation, business
licenses, utility bills, checks, and bank statements linked to

approximately twenty massage parlor locations in Pennsylvania,
Florida, and Massachusetts.

Airline Transportation of Aliens
A review of Williams’s Google account along with his American Express
credit card statements revealed he purchased over two dozen airline tickets for Asian
females during the time frame charged in the indictment. A majority of the airline

tickets purchased were to/from New York (La Guardia Airport and JFK Airport)

 
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 5 of 8

with Florida destinations. Some of these Asian females were tied directly to the
illicit massage parlors operated by the defendant and his conspirators.
Financial Records Analysis

During the course of the investigation, Bank of America account ending in
0716 was identified as Williams’s primary personal bank account. Analysis of the
account revealed that between December 7, 2017, and March 7, 2019, the account
received deposits totaling approximately $137,506. Deposits to the account
consisted primarily of cash and transfers from Bank of America account ending in
8882.

Records obtained from Bank of America show that on or about July 6, 2017,
Williams opened Bank of America account ending in 8882. The account is a
business checking account titled “AAA Pro Sales Corp.” This was the defendant’s
shell company for his illicit massage parlor ventures as noted above. On the
account opening documents, Williams identified himseif as the President, Secretary,
and Director of AAA Pro Sales Corp. Analysis of the account shows that between
December 1, 2017, and March 31, 2019, the account received deposits totaling
$282,889. The account was funded primarily by transfers from Bank of America
account ending in 0716, cash deposits, and transfers from:

a. Bank of America account ending in 9158, titled Asian Massage
Clearwater LLC;
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 6 of 8

b. Bank of America account ending in 2593, titled Asian Massage Tampa
LLC;

c. Bank of America account ending in 0616, titled Asia Pro Walk in
Massage LLC

d. Bank of America account ending in 8477, titled All Pro Walk in
Massage LLC;

e. Wells Fargo Bank account ending in 5386, titled All Day Walk in
Massage LLC;

f. Bank of America account ending in 4461, All Day Walk in Massage
LLC,

In total, hundreds of thousands of dollars passed through the relevant bank accounts
that are linked to the defendant and his illicit activity since 2016. These massage
parlor accounts were often in nominee names, of Asian females linked to the
businesses, in order for the illicit activity to shield the defendant’s involvement.
Yet, the defendant profited from operating these massage parlors wherein Asian
females engaged in prostitution for the financial gain of the defendant and his
conspirators. The defendant then conspired with others to utilize the
aforementioned bank accounts, amongst other things as noted in the incorporated

indictment, to launder the proceeds.

 
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 7 of 8

Elements of the Offenses

Count One

1. Interstate travel, the use of the maiis, or the use of the facilities of interstate
commerce such as a cellular telephone or the internet;

2. With the intent to promote, manage, establish, carry on, or facilitate the
promotion, management, establishment or carrying on, of any unlawful
activity such as prostitution; and

3. Subsequent performance or attempted performance of an act such as
prostitution, or aiding or abetting the same.

Count Two

1. The knowing transportation of any individual (in interstate or foreign
commerce); and

2. The purpose of the travel was for an individual to engage in prostitution, or
aiding or abetting the same.

Count Three

1. An alien present in the United States;

2. Who was not lawfully present,

3, That the defendant knew or acted in reckless disregard of the fact that the alien
was not lawfully in the United States; and

4. The defendant harbored, concealed, or shielded from detection or attempted
to harbor, conceal or shield from detection for the purpose of commercial gain
or private financial advantage such as profiting off of acts of prostitution
while housing aliens at massage parlors.
Case 3:19-cr-00104-MCR Document 40 Filed 11/14/19 Page 8 of 8

Count Four

1. Two or more people agreed to try to accomplish a common and unlawful plan
to launder proceeds of illicit massage parlor acts through the transfer of
monetary instruments within a financial institution, use of money orders or
wire transfers, or the issuance of checks or clearing house transactions; and

2. The defendant knew about the plan’s uniawful purposed and voluntarily

 

 

joined it.
LAWRENCE KEEFE
United States Attorney
DONALD M. SHEEHAN DAVID L. GOLDBERG
Attorney for Defendant Assistant U.S. Attorney
Florida Bar No. 464724 Northern District of Florida
1500 West Garden Street Member of the Maryland Bar
Pensacola, Florida 32502 21 East Garden Street, Suite 400
(850) 432-3034 Pensacola, Florida 32502
(850) 444-4000
Nps fs whats

 

 

Daté 7” Date

  

 

DAVID C. WILLIAMS “3S
Defendant

Wt S/r4
Date i
